IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 109 MM 2019

                     Respondent


              v.



 DAVID DERRY,

                     Petitioner


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2019, the "Motion to File Petition Nunc Pro

Tunc," treated as a Petition for Leave to File Petition for Allowance of Appeal Nunc Pro

Tunc, is GRANTED.     Counsel is DIRECTED to file a Petition for Allowance of Appeal

within 15 days.